Appeal from an order of the Family Court, Erie County (Rosalie S. Bailey, J.), entered August 11, 2006 in a proceeding pursuant to Family Court Act article 8. The order directed respondent to follow certain conditions of behavior until August 11, 2008.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Matter of Danielle S. v Larry R.S. (41 AD3d 1188 [2007]). Present—Scudder, P.J., Gorski, Martoche, Smith and Green, JJ.